ORDER

PER CURIAM.
Appellants Libby Corporation and its insurer, Hartford Insurance Company, appeal from an award entered by the Labor and Industrial Relations Commission awarding Respondent Michelle Hambrick-Hufford workers’ compensation benefits. After a thorough review of the record, we find that no error of law appears, the award is supported by competent and substantial evidence on the whole record, it is not against the overwhelming weight of the evidence, and that an opinion would have no precedential value.
Affirmed. Rule 84.16(b).